Citation Nr: 0404334	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-09 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This appeal is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.  



REMAND

The veteran is seeking entitlement to service connection for 
PTSD.  The record reflects current diagnoses of PTSD and 
statements from the veteran, in writing and in his November 
2003 hearing transcript, regarding his asserted stressors.  
In an April 2003 written statement, the veteran reported that 
his unit received incoming mortar fire.  At his November 2003 
hearing before a Member of the Board, the veteran testified 
that he witnessed people in his unit being hit with mortars 
as well as convoys being hit with mortars.  He stated that 
his unit was subjected to mortar and rocket attacks in most 
places.  The veteran's service personnel records 
demonstrating his units of assignment are of record; however, 
the record does not demonstrate any attempt by the RO to 
verify the veteran's asserted stressors.

The Board notes that pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)), VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1).  Such an examination is 
necessary if there is competent medical evidence of a current 
disability and evidence that the disability may be associated 
with the claimant's active duty, but the record does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 38 C.F.R. § 3.159(c)(4)(i)).  

Thus, the Board is compelled to conclude that further 
development of the record is necessary to ensure compliance 
with the VCAA and for an equitable review of the veteran's 
claim.

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
provided an additional opportunity to 
submit a detailed and specific statement 
of his stressors during his service in 
Vietnam.  He should be notified of the 
importance of providing dates, locations, 
unit assignments, and names.  Any 
pertinent information submitted by the 
veteran within a reasonable time, as well 
as his previous statements and service 
personnel records, should be compiled and 
submitted to the USASCRUR, and/or any 
other appropriate location, for 
verification of the  stressors, as well 
as verification of any attacks sustained 
by the unit(s) to which the veteran was 
assigned in Vietnam.  It is especially 
important that unit histories be 
obtained.  

2.  Any additional development deemed 
necessary under the VCAA should be 
completed, including a specific 
determination as to whether a VA 
examination with a nexus opinion is 
warranted in light of the findings of the 
USASCRUR regarding the veteran's 
stressors, and in consideration of 
Pentecost v. Principi, 16 Vet. App. 124 
(2002) (holding that the fact that a 
veteran was stationed with a unit that 
sustained combat attacks strongly 
suggests that the veteran was, in fact, 
exposed to these attacks).

3.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If any benefit sought on 
appeal for which a notice of disagreement 
has been filed, remains denied, the 
veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




